Notice of Non-Responsive Reply
	In response to the ex parte Quayle Action that mailed April 18, 2022, applicant filed an amendment to their Drawings and their Specification on June 20, 2022. Applicant, however, did not comply with the requirements made in the Drawings and the Specification objection. The Amendment is disapproved for not complying the requirements.
	Here, applicant amends Figures 3–5 to add word line drivers (28). Applicant, however, does not label these Drawings as “prior art.” Applicant made no attempt to demonstrate how their amended Figures 3–5 show anything beyond what is old. Applicant made no attempt to demonstrate that Silicon Storage Technology, Inc.’s (SST) 3rd Generation SuperFlash (ESF3) memory, which is identical to their Figures 3-5 as found by the examiner and as evidenced by SST’s presentation at Leti Innovation Days Memory Workshop in 2013, does not have word line drivers.
More importantly, applicant amended their Figure 5 to show the word line driver; but applicant has previously explains that Figure 5 shows the problem the prior art experiences, which means the prior art ESF3 has word line drivers. In applicant’s provisional application 62/273,353, filed December 30, 2015, applicant describes their provisional application Figure 1, which is substantially identical to instant application Figure 5, as depicting the undesirable current path labeled 1. Applicant explains that this problematic current path exists because, in the prior art, 0V is typically applied to the unselected wordlines. Applicant describes their invention as a new method of operating this old device by using non-zero voltages on the unselected wordlines to inhibit this undesirable current denoted by 1 in their provisional application Figure 1. Instant application Figure 5 shows the undesirable current path as 100.
 Applicant is encouraged to comply with the requirement to label Figure 3–5 as prior art because they do not show anything other than what is old, regardless of whether they add a word line driver connected to the word lines because that is old, too. The submitted changes to Figures 3–5 are disapproved.
	Applicant additionally amends paragraphs 32 and 44 of their specification to add new matter. Applicant did not comply with the requirement to move their descriptions of prior art into the Background section of the Specification as prescribed by MPEP 608.01. This specification amendment is disapproved.
	
Treatment of Non-Responsive Reply
	MPEP 714.14 explains:
Under the decision in Ex parte Quayle, 25 USPQ 74, 1935 C.D. 11; 453 OG 213 (Comm’r Pat. 1935), after all claims in an application have been allowed the prosecution of the application on the merits is closed even though there may be outstanding formal objections which preclude fully closing the prosecution.
Amendments touching the merits are treated in a manner similar to amendments after final rejection, though the prosecution may be continued as to the formal matters. See MPEP § 714.12 and § 714.13.”
Applicant did not comply with the objections made in the ex parte Quayle action mailed June 20, 2022.
Although applicant’s reply is in response to an ex parte Quayle action that closes prosecution on the merits, MPEP 714.03 explains the examiner’s discretion to treat a non-responsive reply, which is informative for treatment of applicant’s recent reply that does not comply with the objections made. Applicant is advised that the discretion to set a new time period for reply under 37 C.F.R. 1.135(c) practice only applied to a response to a non-final; Rule 135(c) does not permit examiners to set a new time period for reply to any final action. Nevertheless, the guidance in MPEP 714.03 is informative.
MPEP 714.03 explains:
An examiner may treat an amendment not fully responsive to a non-final Office action by:
(A) accepting the amendment as an adequate reply to the non-final Office action to avoid abandonment under 35 U.S.C. 133 and 37 CFR 1.135;
(B) notifying the applicant that the reply must be completed within the remaining period for reply to the non-final Office action (or within any extension pursuant to 37 CFR 1.136(a)) to avoid abandonment; or
(C) setting a new time period for applicant to complete the reply pursuant to 37 CFR 1.135(c).
The treatment to be given to the amendment depends upon:
(A) whether the amendment is bona fide;
(B) whether there is sufficient time for applicant’s reply to be filed within the time period for reply to the non-final Office action; and
(C) the nature of the deficiency.

Where an amendment substantially responds to the rejections, objections, or requirements in a non-final Office action (and is a bona fide attempt to advance the application to final action) but contains a minor deficiency (e.g., fails to treat every rejection, objection, or requirement), the examiner may simply act on the amendment and issue a new (non-final or final) Office action. The new Office action may simply reiterate the rejection, objection, or requirement not addressed by the amendment (or otherwise indicate that such rejection, objection, or requirement is no longer applicable). This course of action would not be appropriate in instances in which an amendment contains a serious deficiency (e.g., the amendment is unsigned or does not appear to have been filed in reply to the non-final Office action). Where the amendment is bona fide but contains a serious omission, the examiner should: A) if there is sufficient time remaining for applicant’s reply to be filed within the time period for reply to the non-final Office action (or within any extension pursuant to 37 CFR 1.136(a)), notify applicant that the omission must be supplied within the time period for reply; or B) if there is insufficient time remaining, issue an Office action setting a 2-month time period to complete the reply pursuant to 37 CFR 1.135(c). In either event, the examiner should not further examine the application on its merits unless and until the omission is timely supplied.
If a new time period for reply is set pursuant to 37 CFR 1.135(c), applicant must supply the omission within this new time period for reply (or any extensions under 37 CFR 1.136(a) thereof) in order to avoid abandonment of the application. The applicant, however, may file a continuing application during this period (in addition or as an alternative to supplying the omission), and may also file any further reply as permitted under 37 CFR 1.111.
Where there is sufficient time remaining in the period for reply (including extensions under 37 CFR 1.136(a)), the applicant may simply be notified that the omission must be supplied within the remaining time period for reply. This notification should be made, if possible, by telephone, and, when such notification is made by telephone, an interview summary record (see MPEP § 713.04) must be completed and entered into the file of the application to provide a record of such notification. When notification by telephone is not possible, the applicant must be notified in an Office communication that the omission must be supplied within the remaining time period for reply. For example, when an amendment is filed shortly after an Office action has been mailed, and it is apparent that the amendment was not filed in reply to such Office action, the examiner need only notify the applicant (preferably by telephone) that a reply responsive to the Office action must be supplied within the remaining time period for reply to such Office action.
The practice set forth in 37 CFR 1.135(c) does not apply where there has been a deliberate omission of some necessary part of a complete reply; rather, 37 CFR 1.135(c) is applicable only when the missing matter or lack of compliance is considered by the examiner as being "inadvertently omitted." For example, if an election of species has been required and applicant does not make an election because he or she believes the requirement to be improper, the amendment on its face is not a "bona fide attempt to advance the application to final action" (37 CFR 1.135(c)), and the examiner is without authority to postpone decision as to abandonment. Similarly, an amendment that would cancel all of the claims in an application and does not present any new or substitute claims is not a bona fide attempt to advance the application to final action. The Office will not enter such an amendment. See Exxon Corp. v. Phillips Petroleum Co., 265 F.3d 1249, 60 USPQ2d 1368 (Fed. Cir. 2001). If there is time remaining to reply to the non-final Office action (or within any extension of time pursuant to 37 CFR 1.136(a)), applicant will be notified to complete the reply within the remaining time period to avoid abandonment. Likewise, once an inadvertent omission is brought to the attention of the applicant, the question of inadvertence no longer exists. Therefore, a second Office action giving another new (2-month) time period to supply the omission would not be appropriate under 37 CFR 1.135(c).
37 CFR 1.135(c) authorizes, but does not require, an examiner to give the applicant a new time period to supply an omission. Thus, where the examiner concludes that the applicant is attempting to abuse the practice under 37 CFR 1.135(c) to obtain additional time for filing a reply (or where there is sufficient time for applicant’s reply to be filed within the time period for reply to the non-final Office action), the examiner need only indicate by telephone or in an Office communication (as discussed above) that the reply must be completed within the period for reply to the non-final Office action or within any extension pursuant to 37 CFR 1.136(a) to avoid abandonment.
The above deficiencies are not merely inadvertent because applicant did not comply with the outstanding requirement to label the old Drawings prior art, and applicant did not comply with the outstanding requirement to move the description of prior art to the Background section of their Specification, which is where the description of prior art belongs as prescribed by MPEP 608.01. The ex parte Quayle action mailed June 20, 2022 set a shortened statutory time period for two-months, which may be extended for an addition four under Rule 136.
As such, there is sufficient time for applicant’s reply to be filed within the time period for reply set in the ex parte Qualye action. Applicant is hereby notified that a responsive reply must be completed within the remaining period for reply to the ex parte Quayle action (within any extension pursuant to 37 C.F.R. 1.136(a)) to avoid abandonment. The time period for reply continues to run from the date of the non-final Office action mailed June 20, 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
/ALEXANDER SOFOCLEOUS/Supervisory Patent Examiner, Art Unit 2825